DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on September 29, 2022 has been entered. Claims 1-20 are currently pending. Applicant’s arguments are addressed herein below. Claims 3-10 and 13-20 are objected as allowable subjected matter (see details below). 

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 20110084936).

As to claim 1, Chang discloses a device with touch sensing (Fig. 1F), comprising: 
a first sensor (Fig. 1F(140A), Fig. 3C(312)) configured to detect a touch and to provide a first sensing signal ([0071]); 
a second sensor (Fig. 1F(140B), Fig. 3C(313)) configured to detect another touch and to provide a second sensing signal ([0071]); 
a threshold generator (Fig. 3C(323)) configured to set a first threshold by a reflecting of an amount of change of the second sensing signal to an initial threshold ([0123], [0126]: thresholds can be generated by sensing information); and 
a sensor circuit (Fig. 3C(350)) configured to generate a first differential signal based on the first sensing signal (Fig. 3C(312)), and to determine a first touch based on a consideration of the first threshold with respect to a first signal generated based on the first differential signal ([0085]: differential signal) and the first sensing signal ([0085]: a pair of inputs 312 and 313 are operatively coupled to a sensor 140 for detecting a differential signal and a difference (or single difference) of sensing information SI is generated through ADC circuit 330. The sensing information SI consists of a plurality of dual differences, [0095]).  

As to claim 2, Chang teaches the device of claim 1, wherein the threshold generator (Fig. 3C(323)) is configured to set a second threshold by a reflecting of an amount of change of the first sensing signal to the initial threshold ([0123], [0126]).  

As to claim 11, it is different than claim 1 such that Chang discloses a device with touch sensing, comprising: a case having a first touch member and a second touch member disposed at different positions of the case (Fig. 1, [0071]); and a touch sensing device configured to respectively sense first and second touches to the first and second touch members (Fig. 1F, [0071]). 

As to claim 12, it is the apparatus of claim 2. Please see claim 2 for detail analysis. 

Allowable Subject Matter
7.	Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

8.	The following is a statement of reasons for the indication of allowable subject matter: The cited reference have failed to teach, “wherein the sensor circuit is configured to generate a second differential signal by differentiating the second sensing signal, and to determine a second touch based on a consideration of the second threshold with respect to a second signal generated based on the second differential signal and the first sensing signal” in combination with other limitations of claims 3 and 13. 

Response to Arguments
9.	Applicant's arguments filed September 29, 2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argues that the cited reference does not teach “a threshold generator configured to set a first threshold by a reflecting of an amount of change of the second sensing signal to an initial threshold; and a sensor circuit configured to generate a first differential signal based on the first sensing signal, and to determine a first touch based on a consideration of the first threshold with respect to a first signal generated based on the first differential signal and the first sensing signal”.  The Examiner respectfully disagrees to this assertion. 
Chang teaches a threshold generator (Fig. 3C(323)) configured to set a first threshold by a reflecting of an amount of change of the second sensing signal to an initial threshold ([0123], [0126]: thresholds can be generated by sensing information); and 
a sensor circuit (Fig. 3C(350)) configured to generate a first differential signal based on the first sensing signal (Fig. 3C(312)), and to determine a first touch based on a consideration of the first threshold with respect to a first signal generated based on the first differential signal ([0085]: differential signal) and the first sensing signal ([0085]: a pair of inputs 312 and 313 are operatively coupled to a sensor 140 for detecting a differential signal and a difference (or single difference) of sensing information SI is generated through ADC circuit 330. The sensing information SI consists of a plurality of dual differences, [0095]). 
Applicant can include allowable subject matter into the base claims including any intervening claims for compact prosecution. 
	

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628